          Case 1:19-cv-00986-RDM Document 14 Filed 05/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                   Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


                         NOTICE OF SCHEDULING CONFERENCE

         Notice is hereby given that, pursuant to the Court’s order of May 24, 2019, the parties

shall appear for a scheduling conference at 2:15 p.m. on May 28, 2019 in Courtroom 21. See

Attachment.



Dated: May 24, 2019                                           /s/ Nandan M. Joshi
                                                              Nandan M. Joshi

                                                              Counsel for Plaintiffs
                  Case 1:19-cv-00986-RDM Document 14 Filed 05/24/19 Page 2 of 2


Nandan Joshi

From:                              DCD_ECFNotice@dcd.uscourts.gov
Sent:                              Friday, May 24, 2019 2:37 PM
To:                                DCD_ECFNotice@dcd.uscourts.gov
Subject:                           Activity in Case 1:19-cv-00986-RDM PUBLIC CITIZEN et al v. DEVOS et al Order


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                                   District of Columbia

Notice of Electronic Filing

The following transaction was entered on 5/24/2019 at 2:37 PM and filed on 5/24/2019
Case Name:          PUBLIC CITIZEN et al v. DEVOS et al
Case Number:        1:19-cv-00986-RDM
Filer:
Document Number: No document attached

Docket Text:
MINUTE ORDER: It is hereby ORDERED that the parties shall appear for a scheduling
conference at 2:15 p.m. on May 28, 2019 in Courtroom 21. It is further ORDERED that Plaintiffs
shall serve notice of the scheduling conference to counsel for the United States by COB
today, May 24, 2019. Signed by Judge Randolph D. Moss on 5/24/2019. (lcrdm2, )


1:19-cv-00986-RDM Notice has been electronically mailed to:

Allison Marcy Zieve   azieve@citizen.org, LitFileNotify@citizen.org

Nandan M. Joshi    njoshi@citizen.org, litfilenotify@citizen.org

1:19-cv-00986-RDM Notice will be delivered by other means to::




                                                             1
         Case 1:19-cv-00986-RDM Document 14-1 Filed 05/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                    Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


                                  CERTIFICATE OF SERVICE

         I hereby certify that, on this 24th day of May, 2019, I served true and correct copies of

the Notice of Scheduling Conference to the defendants in this action as follows:

By hand delivery:

Jessie K. Liu, U.S. Attorney, District of Columbia
Fourth Floor
501 Third Street, NW
Washington, DC

By certified mail:

William Barr, Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Elizabeth DeVos, in her official capacity as Secretary of Education
U. S. Department of Education
Office of General Counsel
400 Maryland Avenue, SW
Room 6E300
Washington, DC 20202-2111
       Case 1:19-cv-00986-RDM Document 14-1 Filed 05/24/19 Page 2 of 2



U. S. Department of Education
Office of General Counsel
400 Maryland Avenue, SW
Room 6E300
Washington, DC 20202-2111



Dated: May 24, 2019                            /s/ Nandan M. Joshi
                                               Nandan M. Joshi

                                               Counsel for Plaintiffs




                                      2
